Title: To James Madison from John Francis Mercer, 10 November 1800
From: Mercer, John Francis
To: Madison, James


My dear Sir
Annapolis, Nov. 10. 1800.
You’ll feel for me when I tell you that I feel like a Culprit when I take up my pen to write to you—but exclusive of some very serious dissapointments that have arisen from the failures in Baltimore, I have actually been in a manner under execution the whole year—the last will be settled in this month after which, I shall not owe 3000$ in the world, of which yours will be the first paid. If I was to relate to you the efforts that have been made to destroy me in reputation & embarass me in fortune, it woud surprize you even in these surprizing times, but thank God they have all reverted on the heads of the authors so far, & I trust will, I will perhaps send you a Copy of all the papers that have teemd with the infamous & nauseous abuse, R. G. Harper, is the ostensible person & a creature in Virginia one Enoch Mason, but I believe my old friend Sam Chase is at the bottom of it. He told me himself that he had been pledged for years to prevent my ever coming into public life in this State. The truth, is Smith & Duvall, brought me forward here, without my consent, in fact they deceiv’d me, at least Duvall, but it tur[n]ed out better than I coud expect. We beat them more than two to one. My old friend Jere. Chase took the field pointedly against me, but in these meetings, I gave him the coup de grace. Still we are all here assembled. Not a man in the Legislature, on either side, Senate or lower House absent, but one—the lame the halt & god knows the blind have all attended—counting their 15. Votes in the Senate we are divided exactely. Tomorrow tries our strength, on the Council. We agree to the Governor who in fact deserv’d it of us, as his refusal to call the old Assembly alone sav’d Jefferson’s Election here. They have brought forward their motion today to appoint a Senator of US. instead of Lloyd, but we shall postpone it, till next Session when, we shall have a new State Senate.
I will write you very soon, & in mean time endeavor to make arrangements to receive payment of what I owe you in Baltimore. God bless you I pray sincerely
John F. Mercer
